Appeal Reinstated, Motion Granted, Judgment Vacated, and Memorandum
Opinion filed February 4, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00257-CV

             DENTON TRANSITIONAL LTCH, L.P., Appellant

                                        V.

DALLAS METRO SURGERY CENTER, LLC AND ELITE ORTHOPEDIC
        AND SPINE SURGERY CENTER, LLC, Appellees

                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-21147


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed March 17, 2021. We abated the
appeal on December 15, 2020, for the parties to finalize their settlement agreement.
On January 22, 2021, the parties filed a joint motion asking this court to render
judgment effectuating their settlement agreement. See Tex. R. App. P. 42.1(a)(2)(A).
Specifically, they ask that we vacate the trial court’s judgment and dismiss the
underlying case with prejudice. See Tex. R. App. P. 43.2(e).

      We reinstate the appeal and grant the motion. Per the parties’ agreement:

      1. The trial court’s March 17, 2020 final judgment is vacated.

      2. The underlying cause is dismissed with prejudice.

      3. All costs of court and attorney’s fees in the underlying cause and in this
          appeal shall be borne by the party that incurred such costs and fees, and
          no party shall be responsible for any attorneys’ fees and costs of court
          incurred by any other party.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                         2